  Case 3:20-cv-02277-BRM Document 14 Filed 04/20/20 Page 1 of 6 PageID: 45



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                              :
STEVEN BRADLEY MELL,                          :
                                              :       Case No. 3:20-cv-2277 (BRM)
                       Petitioner,            :
                                              :
                       v.                     :       MEMORANDUM ORDER
                                              :
UNITED STATES OF AMERICA,                     :
                                              :
                       Respondent.            :
                                              :


       THIS MATTER is opened to the Court by Petitioner Steven Bradley Mell (“Petitioner”)

upon the submission of a Motion to Vacate, Set Aside or Modify Sentence Pursuant to 28 U.S.C.

§ 2255. (ECF No. 1.)

       IT APPEARING THAT:

       1. On March 24, 2020, Petitioner filed an “Emergency Letter Motion” seeking bail pending

habeas review. (ECF No. 5.)

       2. The Court reviewed his letter and, on April 13, 2020, entered an Order concluding he

had not shown “extraordinary circumstances” sufficient to warrant bail. (ECF No. 11.) In so

finding, the Court relied on the facts there are no indications the prison cannot, and is not, taking

the proper precautions to prevent any potential spread, and Petitioner has not alleged any health

conditions putting him at heightened risk for contraction and/or complications from the virus. (Id.)

       3. However, Petitioner had supplemented his Motion via facsimile on April 12, 2020,

which was filed in his underlying criminal matter due to the case number Petitioner provided. (See

U.S. v. Mell, Case No. 3:18-cr-757, ECF No. 60.) The Court interpreted the filing to be a Motion
  Case 3:20-cv-02277-BRM Document 14 Filed 04/20/20 Page 2 of 6 PageID: 46



for Compassionate Release pursuant to the First Step Act, 18 U.S.C. § 3582 and denied his request

as premature because the Bureau of Prisons has until May 7, 2020 to address it. (ECF No. 61.)

       4. Thereafter, on April 14, 2020, Petitioner submitted a Motion for Reconsideration via

facsimile. He requests reconsideration of both this Court’s April 13, 2020 Order denying bail

during his pending § 2255 case (ECF No. 11), as well as the Court’s Order denying his Motion for

Recusal under 28 U.S.C. § 455 (ECF No. 2). He requests reconsideration of the bail decision

because the Court “overlooked or ignored” his medical conditions and “overlooked or ignored”

his statements regarding the circumstances of his current living situation which contradict any

alleged steps the Bureau of Prisons purports to be undertaking. His basis for reconsideration of the

recusal motion is the Court ignored these facts when denying his bail motion, therefore it must be

biased against him.

       5. While not expressly authorized by the Federal Rules of Civil Procedure, motions for

reconsideration are proper pursuant to this District’s Local Civil Rule 7.1(i). See Dunn v. Reed

Group, Inc., Civ. No. 08–1632, 2010 WL 174861, at *1 (D.N.J. Jan 13, 2010). To prevail on a

motion for reconsideration, the moving party must show at least one of the following grounds: “(1)

an intervening change in the controlling law; (2) the availability of new evidence that was not

available when the court [made its initial decision]; or (3) the need to correct a clear error of law

or fact or to prevent manifest injustice.” Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d

Cir. 1999). When the assertion is the Court overlooked something, the Court must have overlooked

some dispositive factual or legal matter that was presented to it. See L.Civ.R. 7.1(i).

       In short, “[m]ere ‘disagreement with the Court’s decision’ does not suffice.” ABS

Brokerage Servs. v. Penson Fin. Servs., Inc., No. 09-4590, 2010 WL 3257992, at *6 (D.N.J. Aug.

16, 2010) (quoting P. Schoenfeld Asset Mgmt. LLC v. Cendant Corp., 161 F. Supp. 2d 349, 353



                                                 2
    Case 3:20-cv-02277-BRM Document 14 Filed 04/20/20 Page 3 of 6 PageID: 47



(D.N.J. 2001)); see also United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J.

1999) (“Mere disagreement with a court’s decision normally should be raised through the appellate

process and is inappropriate on a motion for [reconsideration].”).

        6. With regards to Petitioner’s request for reconsideration of the Court’s prior order

denying bail, the Court will grant such a request to consider the facts contained in Petitioner’s

supplemental Motion for Bail. 1 In his supplemental Motion, captioned and filed in the criminal

case, Petitioner asserts he suffers from Crohn’s Disease, primary sclerosing cholangitis, liver

disease, heart disease, high blood pressure and asthma/bronchitis. (See U.S. v. Mell, Case No. 3:18-

cr-757, ECF No. 60.) He also alleges at least one staff member at the “Allenwood Complex” is

believed to have tested positive and one inmate was reported to have exhibited symptoms and

transferred to a local hospital. (Id.) Finally, he alleges he is required to remain indoors with more

than 100 inmates in an open-air dormitory setting, and at any given time, he is forced to be within

far less than 6 feet of at least 12 other inmates. (Id.)

        7. As previously stated, the issue of bail in these circumstances was considered by the Court

of Appeals in Landano v. Rafferty, 970 F.2d 1230 (3d Cir. 1992). The court stated “bail pending

post-conviction habeas corpus review [is] available ‘only when the petitioner has raised substantial

constitutional claims upon which he has a high probability of success, and also when extraordinary

or exceptional circumstances exist which make the grant of bail necessary to make the habeas

remedy effective.’” Id. at 1239 (quoting Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974)).

The court observed “[v]ery few cases have presented extraordinary circumstances, and those that




1
  To avoid these types of issues in the future, Petitioner is advised he must use only his criminal
docket number (Case No. 3:18-cr-0757 (BRM)) when he is making a request in his criminal case
and only his § 2255 docket number (Case No. 3:20-cv-2277 (BRM)) when he is making a request
in that case.
                                                    3
    Case 3:20-cv-02277-BRM Document 14 Filed 04/20/20 Page 4 of 6 PageID: 48



have seem to be limited to situations involving poor health or the impending completion of the

prisoner's sentence.” Id. The court cited two cases presenting extraordinary circumstances: the first

involved a petitioner who was an advanced diabetic and in poor health. See Marsh, 227 F.2d at

529; the second concerned a petitioner whose sentence was 120 days—a sentence which was likely

to expire before the habeas petition could be decided. See Boyer v. City of Orlando, 402 F.2d 966

(5th Cir. 1968).

       8. While the Court certainly recognizes the seriousness of the pandemic, the Court again

finds Petitioner has not met the “extraordinary circumstances” necessary to warrant bail. Even

crediting Petitioner’s statements regarding his medical conditions, 2 there are still no documented

cases of the virus at his prison. (See https://www.bop.gov/coronavirus/) (last accessed April 19,

2020 (reflecting one staff member infection each at both FCI Allenwood Medium and USP

Allenwood but none at FCI Allenwood Low); cf. United States v. Raia, No. 20-1033, 2020 WL

1647922, at *2 (3d Cir. Apr. 2, 2020) (addressing a compassionate release request and noting “the

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread”) (internal citation

omitted). Moreover, while Petitioner alleges he is at risk because he cannot maintain social

distancing at all times in his dormitory setting, there are no indications the prison and BOP are not

utilizing other measures to address those issues such as masks, additional cleaning and sanitizing,

etc.



2
  The Court notes it is accepting Petitioner’s statements he is at higher risk due to his current
medical conditions for purposes of this Motion because he still fails to show extraordinary
circumstances. Such acceptance at this time shall in no way bind the Court in any future decisions.
Nor does the Court’s decision not to address Petitioner’s probability of success on the merits. The
Court simply does not reach that prong because it is unnecessary to resolve this Motion.
                                                 4
  Case 3:20-cv-02277-BRM Document 14 Filed 04/20/20 Page 5 of 6 PageID: 49



       Therefore, while the Court will reconsider its prior Order to take his supplemental

allegations into account, the Court nevertheless finds he has not alleged “extraordinary

circumstance” to support a release on bail during the pendency of his § 2255 petition. See Landano,

970 F.2d at 1239; Lucas v. Hadden, 790 F.2d 365 (3d Cir. 1986).

       9. Petitioner’s request to reconsider this Court’s denial of his recusal motion is also denied.

While the Court inadvertently did not consider Petitioner’s arguments from his supplemental

motion when it originally addressed his request for bail, such a mistake does not reflect any bias

against Petitioner. The filings of his Motion and supplemental Motion, as well as the Court’s

Orders addressing both were filed extremely close temporally and reflect nothing more than

inadvertence. Supporting the conclusion the handling of his Motion does not reflect bias or warrant

recusal, the Court even ordered the Government to respond to his original Motion to ensure it had

a complete record before ruling, thereby demonstrating the seriousness with which this Court takes

allegations of risks to Petitioner’s health and safety. Therefore, Petitioner’s Motion for

Reconsideration of this Court’s prior denial of his recusal motion is denied.

       Accordingly, and for good cause appearing,

       IT IS on this 20th day of April 2020,

       ORDERED that Petitioner’s Motion for Reconsideration, submitted via facsimile and filed

on the docket with this Order, is GRANTED for the limited purpose of considering those

arguments raised in his Supplemental Motion in his criminal case (U.S. v. Mell, Case No. 3:18-cr-

757, ECF No. 60); his Motion for Reconsideration of the Court’s prior Order denying recusal is

DENIED; and it is further




                                                 5
   Case 3:20-cv-02277-BRM Document 14 Filed 04/20/20 Page 6 of 6 PageID: 50



        ORDERED having now considered the arguments made in his Supplemental Motion for

Bail (id.), the Court again DENIES his request for bail during the pendency of his habeas petition;

and it is further

        ORDERED that the Clerk of the Court shall send a copy of this Order to Petitioner by

regular U.S. mail.




                                                     /s/ Brian R. Martinotti
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE




                                                6
